Citation Nr: 0114561	
Decision Date: 05/24/01    Archive Date: 05/30/01	

DOCKET NO.  00-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April and December 1999 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder (PTSD).  In 
pertinent part, it is argued that current manifestations of 
the veteran's service-connected post-traumatic stress 
disorder are more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the 30 percent schedular evaluation presently 
assigned.  More specifically, it is argued that, as a result 
of the veteran's service-connected post-traumatic stress 
disorder, he is unable to "establish relationships or retain 
gainful employment."  

In that regard, a review of the record discloses that, on VA 
psychiatric examination in July 1999, the veteran gave a 
history of post-traumatic stress disorder, but also of heroin 
and alcohol dependence.  Additionally noted at that time was 
that, while the veteran had reportedly been accepted into a 
VA post-traumatic stress disorder inpatient program, he had 
yet to attend that program.  At the time of evaluation, the 
veteran complained of "continued emotional problems," as well 
as alcohol dependence.  He additionally stated that he had 
not worked in the past two years.  According to the veteran, 
he had "little energy," and "no motivation to seek a job."  
When further questioned, the veteran stated that, were he to 
read about Vietnam, he would experience nightmares "for a few 
days."  According to the examiner, the veteran continued to 
suffer from "moderately severe symptoms" of post-traumatic 
stress disorder.  

The Board observes that, in early November 1999, the veteran 
stated that his "nightmares and flashbacks" had recently 
begun to increase.  Shortly thereafter, the veteran was 
hospitalized at a VA medical facility, where, in addition to 
diagnoses of substance-induced mood disorder, and alcohol and 
opioid dependence, he received a diagnosis of post-traumatic 
stress disorder.  

In mid-January 2000, the veteran was again hospitalized at a 
VA medical facility.  While during hospitalization, the 
veteran once again received diagnoses related to substance 
abuse, his primary diagnosis was of post-traumatic stress 
disorder.  

The Board observes that, in correspondence of early February 
2000, a VA social worker commented that he had seen the 
veteran "off and on" for the past six years, and that, in his 
opinion, the veteran was "severely emotionally and 
psychologically impaired due to post-traumatic stress 
disorder," and unable to return to gainful employment.  

At the time of a period of VA hospitalization in early June 
2000, the veteran commented that his post-traumatic stress 
disorder was "getting worse."  That hospitalization once 
again resulted in a diagnosis of substance abuse, but with a 
primary diagnosis of post-traumatic stress disorder.  

Based on the evidence of record, it is clear that, over the 
course of the recent past, the veteran has received rather 
extensive treatment for alcohol, and other substance, abuse.  
Similarly clear is that the veteran has been, and apparently 
remains, unemployed.  What is unclear at this time is whether 
the veteran's unemployability is, in fact, the result of his 
service-connected post-traumatic stress disorder, or his 
substance abuse.  

The Board observes that, since the time of the veteran's most 
recent VA psychiatric examination in July 1999, he has been 
hospitalized on at least two occasions with a primary 
diagnosis of post-traumatic stress disorder.  Regrettably, 
this evidence fails to present findings in sufficient detail 
(which is to say, in terms of the relevant schedular 
criteria) to enable the Board to thoroughly evaluate the 
current extent of the disability at issue. 

Finally, the Board notes that, during the pendency of the 
veteran's appeal, there has been a significant change in the 
law.  More specifically, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).   This 
law redefines the obligations of the VA with respect to the 
duty to assist, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U. S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to August 2000 should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to determine the current 
severity of his service-connected post-
traumatic stress disorder.  All clinical 
findings should be reported in detail, 
and psychiatric impairment resulting from 
PTSD must be differentiated from 
impairment associated with alcohol abuse 
and/or other substance abuse.  The 
examining psychiatrist must be furnished 
with a copy of the general rating 
criteria for evaluation of psychiatric 
disorders which became effective November 
7, 1996.  The physician must comment on 
the presence or absence of every symptom 
or clinical finding required for ratings 
from zero percent to 100 percent and, 
where present, the frequency and severity 
thereof.  It is requested that the 
examiner describe the degree of 
psychiatric impairment due to PTSD in 
terms of the rating criteria as 
distinguished from using GAF scores 
because the GAF scores are not precisely 
compatible with the rating criteria.

3.  Thereafter, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed. 

4.  The RO should then readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and comply with recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




